                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION

IN RE:     BOSTON SCIENTIFIC CORP.,
           PELVIC REPAIR SYSTEM
           PRODUCTS LIABILITY LITIGATION                                       MDL No. 2326
                                                                                          ______
THIS DOCUMENT RELATES TO:
Davis et all v. Boston Scientific Corporation                     Civil Action No. 2:16-cv-06254

                         MEMORANDUM OPINION AND ORDER

       Pending before the court is the Defendant’s Motion to Dismiss with Prejudice

[ECF No. 22] filed by Boston Scientific Corporation (“BSC”). The plaintiffs have

responded. [ECF No. 23]. Therefore, the Motion is ripe for adjudication. For the

reasons stated below, the Motion is GRANTED.

       BSC’s Motion arises from this court’s Order [ECF No. 12], entered on May 17,

2018, denying BSC’s first Motion to Dismiss for failure to serve a Plaintiff Fact Sheet

(“PFS”) [ECF No. 8] in compliance with Pretrial Order (“PTO”) # 175. In reaching this

decision, I relied on Wilson v. Volkswagen of America, Inc., 561 F.2d 494 (4th Cir.

1977), in which the Fourth Circuit identified four factors that a court must consider

when reviewing a motion to dismiss on the basis of noncompliance with discovery.

See Order at 4–7 (applying the Wilson factors to the plaintiffs' case).1 Concluding that

the first three factors weighed in favor of sanctions as requested by BSC, I


                                                            
1 The Wilson factors are as follows: (1) Whether the noncomplying party acted in bad faith; (2) the

amount of prejudice his noncompliance caused his adversary, which necessarily includes an inquiry
into the materiality of the evidence he failed to produce; (3) the need for deterrence of the particular
sort of noncompliance; and (4) the effectiveness of less drastic sanctions. Mut. Fed. Sav. & Loan Ass’n
v. Richards & Assocs., Inc., 872 F.2d 88, 92 (4th Cir. 1989) (citing Wilson, 561 F.2d at 503–06).
nevertheless declined to award the requested sanction of dismissal with prejudice

because it would offend the court’s duty under Wilson’s fourth factor, which is to

consider the effectiveness of lesser sanctions. In recognition of this duty, I gave the

plaintiffs a final chance to comply with the deadlines set forth in PTO # 175. I afforded

them thirty days from the entry of the Order to submit to BSC a completed PFS, with

the caveat that failure to do so may result in dismissal of their case with prejudice

upon motion by BSC. Despite this warning, the plaintiffs have again failed to comply

with this court’s orders and did not provide BSC with a completed PFS within the

thirty-day period. Consequently, BSC moved to dismiss with prejudice.

      Because the less drastic sanction instituted against the plaintiffs has had no

effect on their compliance with and response to this court’s discovery orders, which

they have continued to blatantly disregard, I find that dismissing BSC with prejudice

is now appropriate. For the reasons explained in my May 17 Order, it is ORDERED

that BSC’s Motion to Dismiss [ECF No. 22] is GRANTED, and BSC is DISMISSED

with prejudice.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and to any unrepresented party.

                                               ENTER:        November 16, 2018




                                           2
 
